DETAILED ACTION

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in EM on 8/6/2020. It is noted, however, that applicant has not filed a certified copy of the EM008084974-0013 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. Furthermore, the applicant is advised that the drawings in the present application do not appear to correspond to the drawings in the EM application. (The current U.S. application shows an extrusion of a specific length with both ends claimed, whereas the EM document does not).

Claim Rejection - 35 U.S.C. 112(b)
The claim is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. The claim is indefinite because the scope of the claim is indefinite.  Specifically:

The drawings include, in the figure(s), broken lines that are not described in the specification, and the scope of the claimed design cannot be determined.
 
When utilizing broken lines in a drawing, a broken line description which clearly describes the use of the broken lines must be included in the specification. See 37 CFR 1.152 and MPEP § 1503.02(III).  Because broken lines can be used in design patent drawings for a number of reasons, the broken‐line description should expressly identify the purpose of the broken lines in addition to defining their relationship to the claimed design.  See MPEP 1503.01(III).
 
If the broken lines represent portions of the article, annotative or environmental structure for which protection is not sought, applicant may overcome this portion of the rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):

--The broken lines in the drawings depict portions of the Extrusion for LED Based Lighting Apparatus that form no part of the claimed design--

One cannot determine whether the portion of the extrusion between the broken lines on the bottom surface is claimed or not due to the inconsistent showing of the broken lines throughout the figures and due to the lack of broken line description.

    PNG
    media_image1.png
    956
    1077
    media_image1.png
    Greyscale


                                NOT CLAIMED (broken line)                                         CLAIMED (solid line)

    PNG
    media_image2.png
    353
    1012
    media_image2.png
    Greyscale


To overcome this rejection, applicant may amend the drawings to clearly and either a)consistently show the portion between the two parallel broken lines as forming no part of the claimed design by reducing both ends of the area to broken lines in Figs. 1, 2, 3 and 5 similar to the example below:

    PNG
    media_image3.png
    513
    249
    media_image3.png
    Greyscale

Or b) by claiming the area in between the two broken lines by amending the ends between the broken parallel lines in Fig. 2 to solid lines and amend the surface between the broken parallel lines to extend oblique surface shading through the broken lines (thereby disclaiming only each singular broken line rather the entire portion between), similar to the example below:


    PNG
    media_image4.png
    283
    591
    media_image4.png
    Greyscale



If corrected drawings are submitted in response to this Office action, they must comply with 37 CFR 1.121(d).  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Claim Rejection - Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The claim is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 29/760,835. Although the claims at issue are not identical, they are not patentably distinct from each other as mere difference in dimension or proportion cannot add novelty to a new design.  King Ventilating Co. V. St. James 26 F(2d) 357; CA 8 (1928) In re Stevens 624 O.G. 366; 81 USPQ 362 (1949). Therefore, the difference in length is considered an obvious modification to a designer skilled in the art. Furthermore it is considered de minimus when taking into account the disclosure as a whole. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Conclusion
The claim stands rejected under 35 U.S.C. 112(b) and nonstatutory double patenting as set forth above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liv Anderson whose telephone number is (571) 272-9184. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Marissa Cash can be reached at (571) 272-7506 or the examiner’s supervisor, Angela Lee can be reached on (571) 272-4453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.C.A./Examiner, Art Unit 2916                            

/MARISSA J CASH/Primary Examiner, Art Unit 2915